                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA


 NORFOLK SOUTHERN RAILWAY COMPANY
                                                            CIVIL ACTION
                              Plaintiff,
                                                            CASE NO: 3:18-cv-268
                v.

 PIEDMONT RAILWAY, LLC D/B/A PIEDMONT &
 NORTHERN RAILROAD AND/OR PIEDMONT AND
 NORTHERN RAILWAY
                     Defendant.




                                 DEFAULT JUDGMENT

       AND NOW, this 20th day of December, 2018, upon Application for Entry of Default

Judgment and the Declaration of Julia Abdulaeva, it is hereby ORDERED that Judgment is

entered in favor of plaintiff Norfolk Southern Railway Company and against defendant Piedmont

Railway, LLC d/b/a Piedmont & Northern Railroad and/or Piedmont and Northern Railway, in the

amount of $243,560.16.

       It is so Ordered.



                                    Signed: December 20, 2018
